Exhibit 10.23
AMENDED AND RESTATED EQUITY INCENTIVE PLAN OF
BOOZ ALLEN HAMILTON HOLDING CORPORATION
STOCK OPTION AGREEMENT
GRANT NOTICE
Unless otherwise defined herein, the terms defined in the Amended and Restated
Equity Incentive Plan of Booz Allen Hamilton Holding Corporation (the “Plan”)
shall have the same defined meanings in this Stock Option Agreement, which
includes the terms in this Grant Notice (the “Grant Notice”) and Appendices A, B
and C attached hereto (collectively, the “Agreement”).
You have been granted an Option to purchase Company Common Stock of the Company,
subject to the terms and conditions of the Plan and this Agreement, as follows:

     
Name of Optionee:
  XXXXXX
 
   
Total Number of Shares
   
 
   
Subject to the Option:
  _____
 
   
Exercise Price per Share:
  $_____
 
   
Grant Date:
  _____, 20_____
 
   
Type of Option:
  Non-Qualified Stock Option
 
   
Final Expiration Date:
  _____, 20_____ [ten-year anniversary]

     
Vesting Schedule:
  This Option will vest and become exercisable in accordance with the vesting
schedule set forth in Appendix A, depending on the classification of the Option
as follows:
 
  Time Option:                   _____
 
  Performance Option:      _____

1



--------------------------------------------------------------------------------



 



Your signature below indicates your agreement and understanding that this Option
is subject to all of the terms and conditions contained in the Agreement
(including this Grant Notice, Appendix A , Appendix B, and Appendix C to the
Agreement) and the Plan. ACCORDINGLY, PLEASE BE SURE TO READ ALL OF THE PLAN,
APPENDIX A, APPENDIX B AND APPENDIX C WHICH CONTAIN THE SPECIFIC TERMS AND
CONDITIONS OF THIS OPTION.

                  BOOZ ALLEN HAMILTON HOLDING CORPORATION       OPTIONEE    
 
               
By
               
Name:
 
 
     
 
   
Title:
               

2



--------------------------------------------------------------------------------



 



APPENDIX A TO STOCK OPTION AGREEMENT
ARTICLE I.
GRANT OF OPTION
Section 1.1 Grant of Option. The Company hereby grants to the Optionee the
Option to purchase any part or all of an aggregate of the Shares set forth in
the Grant Notice pursuant to which this Appendix is attached, upon the terms and
conditions set forth in the Plan and this Agreement (including the Grant Notice,
this Appendix, Appendix B and Appendix C). The Optionee hereby agrees that,
except as required by law, he or she will not disclose to any Person other than
the Optionee’s spouse and/or tax or financial advisor (if any) the grant of the
Option or any of the terms or provisions hereof without prior approval from the
Administrator.
Section 1.2 Option Subject to Plan. The Option granted hereunder is subject to
the terms and provisions of the Plan, including, but not limited to, Article V,
Article XI and Article XII thereof.
Section 1.3 Exercise Price. The Exercise Price of the Shares covered by the
Option shall be the Exercise Price per Share as set forth in the Grant Notice
(without commission or other charge).
ARTICLE II.
VESTING SCHEDULE; EXERCISABILITY
Section 2.1 Vesting and Exercisability of the Time Option.
     (a) Vesting. Except as provided below, the Time Option shall become vested
and exercisable, so long as the Optionee remains continuously in service as a
Service Provider, from the date hereof through each relevant date set forth
below, as follows:
     (i) 20% of the Time Option shall become vested and exercisable on June 30,
20_____;
     (ii) 20% of the Time Option shall become vested and exercisable on June 30,
20_____;
     (iii) 20% of the Time Option shall become vested and exercisable on
June 30, 20_____;
     (iv) 20% of the Time Option shall become vested and exercisable on June 30,
20_____; and
     (v) 20% of the Time Option shall become vested and exercisable on June 30,
20____.
     (b) Change in Control Vesting. Upon the occurrence of a Change in Control,
any Time Option shall vest as set forth in Section 2.11.

3



--------------------------------------------------------------------------------



 



     (c) Discretionary Vesting. The Administrator in its sole discretion may
accelerate the vesting of any portion of the Time Option that does not otherwise
vest pursuant to this Section 2.1.
Section 2.2 Vesting and Exercisability of the Performance Option.
     (a) Performance Based Vesting. Subject to the provisions set forth below,
the Performance Option shall vest and become exercisable as follows: 20% of the
Performance Option shall vest and become exercisable on June 30 of each year
beginning on June 30, 20_____ and ending on June 30, 20_____ if, in each case,
on such date (or, if the audited financial statements for the Company have not
been finalized by such date, within 30 days thereafter), the Administrator
determines that the following conditions are met as of the end of the
immediately preceding Fiscal Year (each such Fiscal Year through Fiscal Year
20_____, an “Applicable Year” and, such vesting, the “Yearly Performance Based
Vesting”):
     (i) If EBITDA for the Applicable Year equals or exceeds the EBITDA Target
for the Applicable Year, then 65% of such installment (consisting of 13% of the
Performance Option) shall become vested and exercisable (“EBITDA Vesting”) and
if the EBITDA for the Applicable Year is less than 90% of the EBITDA Target for
the Applicable Year, then 65% of such installment (consisting of 13% of the
Performance Option) shall terminate and shall not become exercisable; and
     (ii) If the Cumulative Cash Flow for the Applicable Year equals or exceeds
the Cumulative Cash Flow Target for such Applicable Year, then the remaining 35%
of such installment (consisting of 7% of the Performance Option) shall become
vested and exercisable (“Cumulative Cash Flow Vesting”). In addition, if the
Cumulative Cash Flow for an Applicable Year equals or exceeds the Cumulative
Cash Flow Target for such Applicable Year, any portion of the Performance Option
subject to Cumulative Cash Flow Vesting that did not vest and become exercisable
with respect to a prior Applicable Year shall become vested and exercisable on
the June 30 following such Applicable Year for which the Cumulative Cash Flow
Target is achieved. Any Performance Option subject to Cumulative Cash Flow
Vesting that has not vested as of June 30, 20_____ shall terminate and shall not
become exercisable.
     (b) Catch-up Vesting. Except as provided below, the Performance Option
subject to EBITDA Vesting which would otherwise fail to become vested and
exercisable in accordance with Section 2.2(a)(i) shall be eligible for vesting
in accordance with this Section 2.2(b). If EBITDA for the Applicable Year is
less than the EBITDA Target for such Applicable Year but at least 90% of the
EBITDA Target for such Applicable Year (the “EBITDA Missed Year”), that portion
of the Performance Option that was subject to EBITDA Vesting with respect to the
EBITDA Missed Year shall become exercisable on the June 30 following the first
Fiscal Year or second Fiscal Year thereafter, (or in the event the EBITDA Missed
Year is Fiscal Year 20_____ [last vesting date], June 30, 20_____ [one-year
anniversary of the last vesting date]) (any such year, the “EBITDA Cumulative
Catch Up Year”) if, on such date (or, if the audited financial statements for
the Company have not been finalized by such date, within 30 days thereafter),
the Administrator determines that in the EBITDA Cumulative Catch Up Year: (i)

4



--------------------------------------------------------------------------------



 



EBITDA equals or exceeds the EBITDA Target for the EBITDA Cumulative Catch Up
Year; and (ii) the Cumulative EBITDA equals or exceeds the Cumulative EBITDA
Target for the EBITDA Cumulative Catch Up Year, and any Performance Option
subject to EBITDA Vesting that does not vest as of June 30 of the Fiscal Year
after the final EBITDA Cumulative Catch Up Year with respect to such Option
shall terminate and shall not become exercisable.
     (c) Change in Control Vesting. Upon the occurrence of a Change in Control,
any Performance Option shall vest as set forth in Section 2.11.
     (d) Discretionary Vesting. The Administrator in its sole discretion may
accelerate the vesting of any portion of the Performance Option that does not
otherwise vest pursuant to this Section 2.2.
Section 2.3 Administrator Determination of Targets. The Administrator shall make
the determination as to whether the respective EBITDA Targets, Cumulative EBITDA
Targets and Cumulative Cash Flow Targets, have been met, and shall determine the
extent, if any, to which the Option has become exercisable, on any such date as
the Administrator in its sole discretion shall determine; provided, however,
that with respect to each Fiscal Year such date shall not be later than the
120th day following the end of such Fiscal Year.
Section 2.4 Termination of Employment or Service; Final Performance Option.
     (a) Termination Due to Death. If an Optionee’s employment or service
terminates due to the Optionee’s death, all Options shall immediately vest and
shall remain outstanding until (i) the first anniversary of the date of the
Optionee’s death or (ii) the Option’s Final Expiration Date, whichever is
earlier, after which any unexercised Options shall immediately terminate.
     (b) Termination Due to Disability. If an Optionee’s employment or service
terminates due to the Optionee’s Disability, unvested Options shall not be
forfeited and shall continue to vest in accordance with the schedule set forth
in this Stock Option Agreement. All vested Options shall remain outstanding
until (i) the later of the first anniversary of either (x) the date of
termination due to Disability or (y) the date of vesting or (ii) the Option’s
Final Expiration Date, whichever is earlier, after which any unexercised Options
shall immediately terminate.
     (c) Termination by Reason of a Company Approved Departure. Unless otherwise
determined by the Administrator, if an Optionee’s employment or service
terminates in a Company Approved Departure, unvested Options shall not be
forfeited and shall continue to vest in accordance with the schedule set forth
in this Stock Option Agreement. All vested Options shall remain outstanding
until (i) the later of the 60th day after either (x) the date of termination or
(y) the date of vesting or (ii) the Option’s Final Expiration Date, whichever is
earlier, after which any unexercised Options shall immediately terminate.
     (d) Termination for Cause. Unless otherwise determined by the
Administrator, if the Optionee’s employment or service terminates for Cause, all
Options, whether vested or unvested, shall be immediately forfeited and
canceled, effective as of the date of the Optionee’s

5



--------------------------------------------------------------------------------



 



termination of service. Notwithstanding the foregoing, unless otherwise
determined by the Administrator and set forth in writing, any Option that vested
during the twelve months prior to or any time after the Optionee engaged in the
conduct that gave rise to the termination for Cause shall upon demand by the
Administrator be immediately forfeited and disgorged or paid to the Company
together with all gains earned or accrued due to the exercise of such Option or
sale of Company Common Stock issued pursuant to such Option.
     (e) Termination for Any Other Reason. Unless otherwise determined by the
Administrator and set forth in writing, if an Optionee’s employment or service
terminates for any reason other than death, Disability, a Company Approved
Departure, or Cause, all Options that are unvested shall be immediately
forfeited and canceled, and all Options that are vested shall remain outstanding
until (x) the 60th day after the date of termination or (y) the Final Expiration
Date, whichever is earlier, after which any unexercised Options shall
immediately terminate.
     (f) Final Performance Option. Notwithstanding anything to the contrary in
this Stock Option Agreement, any portion of the Option that was scheduled to
vest or may vest under a catch-up vesting provision based on the achievement of
performance goals at the end of the fiscal year prior to the year of such
termination of service as a Service Provider or entrance into the transition
phase to cease employment with the Company (the “Final Performance Option”)
shall remain outstanding if the Administrator has not determined whether the
performance goals have been achieved for the fiscal year in question, unless the
Optionee is terminated for Cause, until the date that the Administrator
determines whether such performance goals have been achieved for the fiscal year
in question; provided, further, that the Final Performance Option shall in no
event become vested and exercisable unless it is determined by the Administrator
that such performance goals were actually achieved for the fiscal year in
question (a “Final Performance Goal Determination”). The Final Performance
Option that does not become vested and exercisable shall be forfeited on the
date of the Final Performance Goal Determination and the Final Performance
Option that become vested and exercisable shall remain exercisable as provided
in this Section 2.4 and Section 2.7.
Section 2.5 Additional Forfeiture Provisions. The Optionee acknowledges and
agrees that the Option shall be immediately forfeited and cease to be
exercisable, and the Optionee shall be required to disgorge to the Company all
gains earned or accrued due to the exercise of Options or sale of any Shares
upon certain accounting statements, if the Optionee engages in Competitive
Activity,* as required by applicable law or if the Optionee engages in certain
other misconduct as provided in Section 11.4 of the Plan.
Section 2.6 Exercisability of the Option. The Optionee shall not have the right
to exercise the Option until the date the applicable portion of the Option
becomes vested pursuant to Section 2.1, Section 2.2 or Section 2.3. The date
that the applicable portion of the Option becomes exercisable is referred to
herein as the “Exercise Commencement Date.” Subject to Section 14.1 of the Plan,
following the Exercise Commencement Date, the applicable portion of the Option
shall remain exercisable until it becomes unexercisable under Section 2.7. Once
the Option
 

*   For California participants, add the following “(excluding clause (a) of the
definition of Competitive Activity contained in the Plan)”.

6



--------------------------------------------------------------------------------



 



becomes unexercisable, it shall be forfeited immediately.
Section 2.7 Expiration of Option.
     (a) The Option may not be exercised to any extent by anyone after the first
to occur of the following events:
     (i) The Final Expiration Date;
     (ii) Except for such longer period of time as the Administrator may
otherwise approve, in the event of a termination of the Optionee’s service as a
Service Provider for any reason other than Cause, death or Disability or in a
Company Approved Departure, the later of (A) sixty (60) days following the date
of the Optionee’s termination of service as a Service Provider for any reason
other than Cause, death, or Disability or in a Company Approved Departure, or
(B) with respect to the Final Performance Option, sixty (60) days following the
Final Performance Goal Determination, in which case such Final Performance
Option may become a Non-Qualified Stock Option;
     (iii) Except as the Administrator may otherwise approve, the date that the
Company terminates the Optionee’s service as a Service Provider for Cause;
     (iv) Except for such longer period of time as the Administrator may
otherwise approve, the first anniversary of the Optionee’s termination of
service as a Service Provider by reason of the Optionee’s death;
     (v) Except for such longer period of time as the Administrator may
otherwise approve, in the event of the Optionee’s termination of service as a
Service Provider by reason of the Optionee’s Disability, the first anniversary
of the later of (A) the Optionee’s termination of service or (B) the date of
vesting of the applicable Option;
     (vi) Except for such longer period of time as the Administrator may
otherwise approve, in the event of the Optionee’s termination of service as a
Service Provider by reason of a Company Approved Departure, the 60th day after
the later of (A) the Optionee’s termination of service or (B) the date of
vesting of the applicable Option; or
     (vii) Upon forfeiture of an Option as provided in Section 11.4 of the Plan.
     (b) For the purposes of the Plan and this Agreement, the date of the
Optionee’s termination of service as a Service Provider shall be the last day
that the Optionee provided service as a Service Provider, as determined by the
Administrator, whether such day is selected by agreement with the Optionee or
unilaterally by the Company or its Subsidiaries and whether with or without
advance notice. For the avoidance of doubt, except as expressly provided in
Section 2.4, no period of notice that is given or that ought to have been given
to the Optionee under applicable law in respect of such termination of service
as a Service Provider will be utilized in determining entitlement under the Plan
or this Agreement. Any action by the Company or its Subsidiaries taken in
accordance with the terms of the Plan and this Agreement

7



--------------------------------------------------------------------------------



 



as set out aforesaid shall be deemed to fully and completely satisfy any
liability or obligation of the Company or its Subsidiaries to the Optionee in
respect of the Plan or this Agreement arising from or in connection with the
Optionee’s termination of service as a Service Provider, including in respect of
any period of notice given or that ought to have been given under applicable law
in respect of such termination of service as a Service Provider.
Section 2.8 Partial Exercise. Any exercisable portion of the Option or the
entire Option, if then wholly exercisable, may be exercised in whole or in part
at any time prior to the time when the Option or portion thereof becomes
unexercisable.
Section 2.9 Exercise of Option. The exercise of the Option shall be governed by
the terms of this Agreement and the terms of the Plan, including, without
limitation, the provisions of Article V of the Plan.
Section 2.10 Manner of Exercise; Tax Withholding.
     (a) As a condition to the exercise of the Option, the Optionee shall (i)
notify the Company at least three (3) days prior to exercise and no earlier than
ninety (90) days prior to exercise that the Optionee intends to exercise and
(ii) provide the Company with payment of the Exercise Price of the Option,
together with any Withholding Tax payment required by Section 3.9 below, which
shall be payable to the Company in full as set forth in Section 2.10(b) or
Section 2.10(c) below, as applicable.
     (b) To the extent permitted by law or the applicable listing rules, if any,
the Optionee may pay for the Shares with respect to which such Option or portion
of such Option is exercised through (i) payment in cash; (ii) with the consent
of the Administrator, the delivery of Shares which are owned by the Optionee,
duly endorsed for transfer to the Company with a Fair Market Value on the date
of delivery equal to the aggregate Exercise Price of the exercised portion of
the Option; (iii) with the consent of the Administrator, through the surrender
of Shares then issuable upon exercise of the Option having a Fair Market Value
on the date of the exercise of the Option equal to the aggregate Exercise Price
of the exercised portion of the Option; or (iv) with the consent of the
Administrator, delivery of a notice that the Optionee has placed a market sell
order with a broker with respect to Shares then-issuable upon exercise of the
Option, and that the broker has been directed to pay a sufficient portion of the
net proceeds of the sale to the Company in satisfaction of the aggregate
Exercise Price; provided, that payment of such proceeds is then made to the
Company upon settlement of such sale. Notwithstanding the foregoing, the consent
of the Administrator shall not be required with respect to clauses (iii) and
(iv) of this Section 2.10(b) if the Optionee exercises such Option on or after
the date of the Optionee’s Retirement.
     (c) As a condition to exercise, the Optionee must make appropriate
arrangements for the payment to the Company (or its Subsidiary, as applicable)
in cash or by delivery of a certified or bank cashier check, or by any other
means of payment approved by the Administrator, of the amount which the Company
(or its Subsidiary, as applicable) is required to withhold under applicable law
in connection with the exercise of the Option. With the consent of the
Administrator and subject to any applicable legal conditions or restrictions,
the Company shall,

8



--------------------------------------------------------------------------------



 



upon the Optionee’s request, withhold from the Shares issuable to the Optionee
upon the exercise of the Option (or any portion thereof) a number of whole
Shares having a Fair Market Value, determined as of the date of exercise, not in
excess of the minimum of tax required to be withheld by law (or such lower
amount as may be necessary to avoid liability award accounting). Any adverse
consequences to the Optionee arising in connection with the Share withholding
procedure set forth in the preceding sentence shall be the sole responsibility
of the Optionee.
Section 2.11 Change in Control. Upon the occurrence of a Change in Control, the
Options shall vest, forfeit or continue as set forth in Article XIII of the
Plan. At the discretion of the Administrator (as constituted immediately prior
to the Change in Control), any or all vested Options may be canceled in exchange
for an amount equal to the product of (A) the excess, if any, of the Fair Market
Value of the Shares upon the Change in Control over the exercise price for such
vested Options, multiplied by (B) the aggregate number of shares of Company
Common Stock covered by such vested Options. Payment of any amounts calculated
in accordance with this Section 2.11 shall be made in cash or, if determined by
the Administrator (as constituted immediately prior to the Change in Control),
in shares of common stock of the new employer having an aggregate fair market
value equal to such amount or in such securities or other property as are paid
to the stockholders of the Company in connection with the Change of Control and
shall be payable in full, as soon as reasonably practicable, but in no event
later than 30 days, following the Change in Control or such later date as such
consideration is paid to the stockholders of the Company generally provided that
all such payments shall in all events be payable to the stockholders generally
within five years after the Change in Control.
ARTICLE III.
OTHER PROVISIONS
Section 3.1 Optionee Representation; Not a Contract of Service. The Optionee
hereby represents that the Optionee’s execution of this Agreement and
participation in the Plan is voluntary and that the Optionee has in no way been
induced to enter into this Agreement in exchange for or as a requirement of the
expectation of service with the Company or any of its Subsidiaries. Nothing in
this Agreement or in the Plan shall confer upon the Optionee any right to
continue as a Service Provider, or shall interfere with or restrict in any way
the rights of the Company or its Subsidiaries, which are hereby expressly
reserved, to discharge the Optionee at any time for any reason whatsoever, with
or without Cause, except to the extent expressly provided otherwise in a written
employment or other agreement between the Optionee and the Company or any of its
Subsidiaries.
Section 3.2 Shares Subject to Plan; Restrictions on the Transfer of Option and
Company Common Stock. The Optionee acknowledges that this Option and any Shares
acquired upon exercise of the Option are subject to the terms of the Plan,
including, without limitation, the restrictions set forth in Sections 5.7 and
5.8 of the Plan.
Section 3.3 Registration of Shares. The Company may postpone the issuance and
delivery of Company Common Stock upon the exercise of the Option until such
Shares may be issued in compliance with any applicable state or federal law,
rule or regulation. Notwithstanding any other provision in this Agreement, the
Optionee may not sell the Shares acquired upon exercise of the Option unless
such Shares are registered under the Securities Act of 1933, as amended

9



--------------------------------------------------------------------------------



 



from time to time (the “Securities Act”), or, if such Shares are not then so
registered, such sale would be exempt from the registration requirements of the
Securities Act. The sale must also comply with other applicable laws and
regulations governing the Shares, and the Optionee shall not sell the Shares if
the Administrator determines that such sale would not be in compliance with such
laws and regulations.
Section 3.4 Construction. This Agreement shall be administered, interpreted and
enforced under the laws of the State of Delaware.
Section 3.5 Conformity to Securities Laws. The Optionee acknowledges that the
Plan is intended to conform to the extent necessary with all provisions of the
Securities Act and the Exchange Act and any and all regulations and rules
promulgated thereunder by the Securities and Exchange Commission, including
without limitation Rule 16b-3. Notwithstanding anything herein to the contrary,
the Plan and this Agreement shall be administered, and the Option is granted and
may be exercised, only in such a manner as to conform to such laws, rules and
regulations. To the extent permitted by applicable law, the Plan and this
Agreement shall be deemed amended to the extent necessary to conform to such
laws, rules and regulations.
Section 3.6 Adjustments in EBITDA and Cumulative Cash Flow Targets.The EBITDA
Targets (including the Cumulative EBITDA Targets) and the Cumulative Cash Flow
Targets specified in Appendix B (collectively the “Financial Targets”) are based
upon (i) certain revenue and expense assumptions about the future business of
the Company, (ii) a model agreed to by the management of the Company for the
projected financial performance of the Company[, which incorporates the desired
internal rate of return on the investment by the Principal Stockholders in debt
and equity securities or instruments of the Company and its Subsidiaries], and
(iii) the continued application of accounting policies used by the Company as of
the date the Option is granted. Accordingly, in the event that, after such date,
any acquisition or disposition of any significant business or assets by the
Company, any reorganization, merger, consolidation, split-up, spin-off or
combination, any major capital investment program or any changes in generally
accepted accounting principles related to equity-based compensation or
promulgated by accounting standards applicable to the Company (or the accounting
policies used by the Company) (if such accounting standards or policies
materially affected the assumptions used in determining the initial Financial
Targets), occurs, or the Company utilizes capital leases or other financial
mechanisms other than operating leases for the purchase of property, plant and
equipment, (each, a “Corporate Transaction”) that is reasonably expected to
materially affect EBITDA or Cash Flow, the EBITDA Target for such year and the
Cumulative EBITDA Target and Cumulative Cash Flow Target for such year and
subsequent years, as applicable, will be adjusted, fairly and appropriately, by
the amount determined by the Administrator, in the exercise of its good faith
judgment, after consultation with the Company’s Chief Executive Officer and
accountants, to be reasonably necessary to accurately reflect the expected
direct and measurable effect such event has on such Financial Targets. In the
event of any Corporate Transaction, such adjustment shall reflect the change in
EBITDA and/or Cash Flow resulting from such Corporate Transaction as presented
to the Board or other decision-making party at the time the Corporate
Transaction is approved by the Board or other decision making party. The intent
of such adjustments is to keep the probability of achieving the Financial
Targets the same as if the event triggering such adjustment had not occurred.
The Administrator’s determination of

10



--------------------------------------------------------------------------------



 



such necessary adjustment shall be made within 60 days following the completion
or closing of the Corporate Transaction, and shall be based on the Company’s
accounting as set forth in its books and records and in accordance with its
financial statements (prepared in accordance with applicable generally accepted
accounting principles) and on the Company’s financial plan pursuant to which the
applicable Financial Targets were originally established. All determinations and
adjustments made by the Administrator in good faith pursuant to this Section 3.6
shall be final and binding on the Company and the Optionee.
Section 3.7 Amendment, Suspension and Termination. The Option may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Administrator or the Board, provided that, except as
provided by Section 14.1 of the Plan, neither the amendment, modification,
suspension nor termination of this Agreement (including the Grant Notice) shall,
without the consent of the Optionee, materially alter or impair any rights or
obligations under the Option.
Section 3.8 Data Privacy Consent. As a condition of the Option grant if the
Optionee is a Non-U.S. Optionee, the Optionee explicitly and unambiguously
consents to the collection, use and transfer, in electronic or other form, of
personal data as described in this paragraph by and among, as applicable, the
Company and its Subsidiaries and Affiliates for the exclusive purpose of
implementing, administering and managing the Optionee’s participation in the
Plan. The Optionee understands that the Company and its Subsidiaries and
Affiliates hold certain personal information about the Optionee, including the
Optionee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of all
restricted stock or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Optionee’s favor, for the
purpose of implementing, managing and administering the Plan (the “Data”). The
Optionee further understands that the Company and its Subsidiaries and
Affiliates may transfer the Data amongst themselves as necessary for the purpose
of implementation, administration and management of the Optionee’s participation
in the Plan, and that the Company and its Subsidiaries and Affiliates may each
further transfer the Data to any third parties assisting the Company in the
implementation, administration and management of the Plan. The Optionee
understands that these recipients may be located in the Optionee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Optionee’s country. The Optionee understands that he or
she may request a list with the names and addresses of any potential recipients
of the Data by contacting his or her local human resources representative. The
Optionee authorizes such recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Optionee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party with whom the Optionee may elect to deposit any
Shares. The Optionee understands that the Data will be held only as long as is
necessary to implement, administer, and manage the Optionee’s participation in
the Plan. The Optionee understands that he or she may, at any time, view the
Data, request additional information about the storage and processing of the
Data, require any necessary amendments to the Data, or refuse or withdraw the
consents herein in writing, in any case without cost, by contacting his or her
local human resources representative. The Optionee understands that refusal or
withdrawal of consent may affect the Optionee’s ability to participate in the
Plan. For more information on the consequences of refusal to consent or
withdrawal of

11



--------------------------------------------------------------------------------



 



consent, the Optionee understands that he or she may contact his or her local
human resources representative.
Section 3.9 Withholding Taxes. In addition to any rights or obligations with
respect to Withholding Taxes under this Agreement or the Plan, the Company shall
have the right to withhold from the Optionee, or otherwise require the Optionee
or an assignee to pay, any Withholding Taxes arising as a result of exercise of
the Option, or any other taxable event occurring pursuant to the Plan or this
Agreement, including, but not limited to, to the extent permitted by law, have
the right to deduct any such Withholding Taxes from any payment of any kind
otherwise due to the Optionee or to take such other action (including, but not
limited to, withholding Shares or cash deliverable pursuant to the Plan or any
Option) as may be necessary to satisfy such Withholding Taxes; provided,
however, that in the event that the Company withholds Shares issuable to the
Optionee upon the exercise of the Option (or any portion thereof) to satisfy the
Withholding Taxes, the Company shall withhold a number of whole Shares having a
Fair Market Value, determined as of the date of exercise, not in excess of the
minimum of tax required to be withheld by law (or such lower amount as may be
necessary to avoid liability award accounting). The Optionee shall be
responsible for all Withholding Taxes and other tax consequences of this Award.
Section 3.10 Miscellaneous.
      (a) The Optionee shall have no rights as a stockholder of the Company with
respect to the shares of Company Common Stock subject to this Agreement until
such time as the purchase price has been paid and the other requirements of
Section 2.10 above have been satisfied, and the shares of Company Common Stock
have been issued and delivered to the Optionee.
     (b) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or United States
or foreign securities exchanges as may be required.
     (c) This Agreement shall be governed by the laws of the State of Delaware
regardless of the application of rules of conflict of law that would apply the
laws of any other jurisdiction.
     (d) All obligations of the Company under this Agreement and the Plan, with
respect to the Option, shall be binding on any successor to the Company, whether
the existence of such successor is the result of a direct or indirect purchase,
merger, consolidation, or otherwise, of all or substantially all of the business
and/or assets of the Company.
     (e) In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of this Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.
      (f) By executing this Agreement, the Optionee hereby consents to the
delivery of information (including, without limitation, information required to
be delivered to the Optionee

12



--------------------------------------------------------------------------------



 



pursuant to applicable securities laws) regarding the Company and the
Subsidiaries, the Plan, and the Options via the Company web site or other
electronic delivery.
ARTICLE IV.
DEFINITIONS
     Whenever the following terms are used in this Agreement (including the
Grant Notice), they shall have the meaning specified below unless the context
clearly indicates to the contrary. Capitalized terms used in this Agreement and
not defined below shall have the meaning given such terms in the Plan. The
singular pronoun shall include the plural, where the context so indicates.
Section 4.1 “Adjusted Working Capital” as of any given date shall mean
(i) accounts receivable (net) less (ii) accounts payable, less (iii) other
accrued expenses, all as reflected on the Company’s audited consolidated balance
sheet as of such date.
Section 4.2 “Cash Flow” for a given Fiscal Year shall mean (i) EBITDA for such
Fiscal Year less (ii) the increase in Adjusted Working Capital in such Fiscal
Year (which may be a positive or a negative number) less (iii) any overruns in
the annual budget for capital expenditures in the financial plan approved by the
Board of Directors for that Fiscal Year.
Section 4.3 “Company” shall mean Booz Allen Hamilton Holding Corporation, a
Delaware corporation.
Section 4.4 “Company Approved Departure” shall mean a termination of employment
that the Company (through the members of its senior management), in its sole
discretion, determines to be in the best interest of the Company and the
Company’s approval of such termination as a Company Approved Departure is
approved or ratified by the Board or the Administrator.
Section 4.5 “Cumulative Cash Flow” as of a given date shall mean the total Cash
Flow from and after April 1, 20_____ through such date. In determining whether
Cash Flow targets have been met, the Administrator shall take into account any
large, unusual non-recurring capital expenditures approved by the Board of
Directors.
Section 4.6 “Cumulative Cash Flow Target” for any given year shall be as set
forth in Appendix B of this Agreement, adjusted as provided in Appendix B and
subject to the provisions of Section 3.6, determined as provided in Section 4.5.
Section 4.7 “EBITDA”for a given Fiscal Year shall have the meaning set forth in
Appendix C.
Section 4.8 “Cumulative EBITDA” as of a given date shall mean the total EBITDA
from and after April 1, 20_____ through such date.

13



--------------------------------------------------------------------------------



 



Section 4.9 “EBITDA Target” and “Cumulative EBITDA Target” for any given year
shall be as set forth in Appendix B of this Agreement, subject to the provisions
of Section 3.6.
Section 4.10 “Exchange Act” shall mean the Securities and Exchange Act of 1934,
as amended.
Section 4.11 “Exercise Price” shall mean the per Share price set forth in the
Grant Notice, as may be adjusted pursuant to the Plan.
Section 4.12 “Fiscal Year” shall mean the fiscal year of the Company, as in
effect from time to time.
Section 4.13 “Final Expiration Date” shall mean the date set forth in the Grant
Notice.
Section 4.14 “Grant Date” shall be the date set forth in the Grant Notice.
Section 4.15 “Grant Notice” shall mean the Grant Notice referred to in
Section 1.1 of this Agreement, which Grant Notice is for all purposes a part of
the Agreement.
Section 4.16 “Option” shall mean the option to purchase Company Common Stock
granted under this Agreement.
Section 4.17 “Optionee” shall be the Person designated as such in the Grant
Notice.
Section 4.18 “Performance Option” shall mean the portion of the Option
designated as a Performance Option in the Grant Notice.
Section 4.19 “Plan” shall mean the Amended and Restated Equity Incentive Plan of
Booz Allen Hamilton Holding Corporation, as amended from time to time.
Section 4.20 “Principal Stockholder” means Explorer Coinvest LLC, a Delaware
limited liability company and any of its affiliates to which Explorer Coinvest
LLC or any other Person transfers Company Common Stock or to which the Company
issues Company Common Stock.
Section 4.21 “Retirement” shall have the meaning set forth in the Company’s
Retirement Policy.
Section 4.22 “Time Option” shall mean the portion of the Option designated as a
Time Option in the Grant Notice.
Section 4.23 “Withholding Taxes” means any federal, state, local, or foreign
income taxes, withholding taxes, or employment taxes required to be withheld
under Applicable Law.
***

14



--------------------------------------------------------------------------------



 



APPENDIX B TO STOCK OPTION AGREEMENT
EBITDA AND CUMULATIVE CASH FLOW TARGETS
(US$ Millions)
As of the end of the fiscal year, subject to any applicable adjustments

                      Performance Measure   20_____   20_____   20_____  
20_____   20_____  
EBITDA Target
  _____   _____   _____   _____   _____
 
                   
Cumulative EBITDA Target
  _____   _____   _____   _____   _____
 
                   
Cumulative Cash Flow Target (adjusted as provided in the following paragraph)
  _____   _____   _____   _____   _____

     In addition to any adjustments that may be made pursuant to Section 3.6,
the Cash Flow Targets shall be adjusted as follows: (i) in the event that the
growth in net revenue in any relevant Fiscal Year is greater than 12%, the Cash
Flow Target with respect to such Fiscal Year shall be reduced by 3.4% for each
1% of growth in excess of 12% and (ii) in the event that the growth in net
revenue in any relevant Fiscal Year is less than 12%, the Cash Flow Target with
respect to such Fiscal Year shall be increased by 3.4% for each 1% of growth
below 12%.

15



--------------------------------------------------------------------------------



 



APPENDIX C TO STOCK OPTION AGREEMENT
      For purposes of this Appendix C, capitalized terms not defined in the Plan
or the Agreement shall have the respective meanings ascribed to such terms in
the Credit Agreement, dated as of July 31, 2008, and amended as of December 8,
2009, among Booz Allen Hamilton Investor Corporation, Explorer Merger Sub
Corporation, as the Initial Borrower, Booz Allen Hamilton Inc. as the Surviving
Borrower, the Several Lenders from time to time parties thereto, Credit Suisse,
as Administrative Agent and Collateral Agent, Bank of America, N.A., as
Syndication Agent, Lehman Brothers Commercial Bank and C.I.T. Leasing
Corporation and Sumitomo Mitsui Banking Corporation, as Documentation Agents,
Credit Suisse, as Issuing Lender and Banc Of America Securities LLC, Credit
Suisse Securities (USA) LLC and Lehman Brothers Inc. as Joint Lead Arrangers and
Joint Bookrunners.
     “EBITDA”: of any Person for any period, Consolidated Net Income of such
Person and its Restricted Subsidiaries for such period plus, without duplication
and, if applicable, to the extent reflected as a charge in the statement of such
Consolidated Net Income (regardless of classification) for such period, the sum
of:
     (a) provisions for taxes based on income (or similar taxes in lieu of
income taxes), profits, capital (or equivalents), including federal, foreign,
state, local, franchise, excise and similar taxes and foreign withholding taxes
of such Person paid or accrued during such period;
     (b) Consolidated Net Interest Expense and, to the extent not reflected in
such Consolidated Net Interest Expense, any net losses on hedging obligations or
other derivative instruments entered into for the purpose of hedging interest
rate risk, amortization or write-off of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment, letter of credit and administrative fees and
charges with respect to the Facilities and the Mezzanine Loan Facility);
     (c) depreciation and amortization expense and impairment charges (including
deferred financing fees, capitalized software expenditures, intangibles
(including goodwill), organization costs and amortization of unrecognized prior
service costs and actuarial gains and losses related to pensions and other
post-employment benefits);
     (d) any extraordinary, unusual or non-recurring expenses or losses
(including losses on sales of assets outside of the ordinary course of business
and restructuring and integration costs or reserves, including any severance
costs, costs associated with office and facility openings, closings and
consolidations, relocation costs and other non-recurring business optimization
expenses);
     (e) any other non-cash charges, expenses or losses (except to the extent
such charges, expenses or losses represent an accrual of or reserve for cash
expenses in any future period or an amortization of a prepaid cash expense paid
in a prior period);
     (f) stock-option based and other equity-based compensation expenses
(incurred pursuant to the Booz Allen Hamilton Holding Corporation Officers
Rollover Stock Plan, the Amended

16



--------------------------------------------------------------------------------



 



and Restated Equity Incentive Plan of Booz Allen Hamilton Holding Corporation or
any new equity incentive plans adopted by the Company);
     (g) adjustments related to the impact of the purchase accounting treatment
for the Transactions, including but not limited to accounting for contract award
fees and deferred rent;
     (h) savings in borrowing costs (i.e. possible reductions in interest
expense) associated with any new deferred compensation programs, including but
not limited to the Booz Allen Hamilton Inc. Executive Performance Plan;
     (i) transaction costs, fees, losses and expenses (whether or not any
transaction is actually consummated) (including those relating to the Merger
Transactions, the transactions contemplated hereby and by the Mezzanine Loan
Documents (including any amendments or waivers of the Loan Documents or the
Mezzanine Loan Documents), and those payable in connection with the sale of
Capital Stock, the incurrence of Indebtedness permitted by Section 7.2 of the
Credit Agreement, transactions permitted by Section 7.4 of the Credit Agreement,
Dispositions permitted by Section 7.5 of the Credit Agreement, or any Permitted
Acquisition or other Investment permitted by Section 7.7 of the Credit Agreement
(in each case whether or not successful));
     (j) all fees and expenses paid pursuant to the Management Agreement;
     (k) proceeds from any business interruption insurance (to the extent not
reflected as revenue or income in such statement of such Consolidated Net
Income);
     (l) cash expenses relating to earn-outs and similar obligations;
     (m) charges, losses, lost profits, expenses or write-offs to the extent
indemnified or insured by a third party, including expenses covered by
indemnification provisions in any agreement in connection with the Merger
Transactions, a Permitted Acquisition or any other acquisition permitted by
Section 7.7 of the Credit Agreement;
     (n) losses recognized and expenses incurred in connection with the effect
of currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;
minus, to the extent reflected as income or a gain in the statement of such
Consolidated Net Income for such period, the sum of:
     (a) any extraordinary, unusual or non-recurring income or gains (including
gains on the sales of assets outside of the ordinary course of business);
     (b) any other non-cash income or gains (other than the accrual of revenue
in the ordinary course), but excluding any such items (i) in respect of which
cash was received in a prior period or will be received in a future period or
(ii) which represent the reversal in such period of any accrual of, or reserve
for, anticipated cash charges in any prior period where such accrual or reserve
is no longer required, all as determined on a consolidated basis; and

17



--------------------------------------------------------------------------------



 



     (c) gains realized and income accrued in connection with the effect of
currency and exchange rate fluctuations on intercompany balances and other
balance sheet items;
     provided that for purposes of calculating EBITDA of the Borrower and its
Restricted Subsidiaries for any period, (A) the EBITDA of any Person or
Properties constituting a division or line of business of any business entity,
division or line of business, in each case, acquired by the Borrower or any of
the Restricted Subsidiaries during such period and assuming any synergies, cost
savings and other operating improvements to the extent certified by the Borrower
as having been determined in good faith to be reasonably anticipated to be
realizable within 12 months following such acquisition, or of any Subsidiary
designated as a Restricted Subsidiary during such period, shall be included on a
pro forma basis for such period (but assuming the consummation of such
acquisition or such designation, as the case may be, occurred on the first day
of such period) and (B) the EBITDA of any Person or Properties constituting a
division or line of business of any business entity, division or line of
business, in each case, Disposed of by the Borrower or any of the Restricted
Subsidiaries during such period, or of any Subsidiary designated as an
Unrestricted Subsidiary during such period, shall be excluded for such period
(assuming the consummation of such Disposition or such designation, as the case
may be, occurred on the first day of such period). With respect to each
Subsidiary that is not a wholly-owned Subsidiary or any joint venture, for
purposes of calculating EBITDA, the amount of income attributable to such
Subsidiary or joint venture, as applicable, that shall be counted for such
purposes shall equal the product of (x) the Borrower’s direct and/or indirect
percentage ownership of such Subsidiary or joint venture and (y) the aggregate
amount of the applicable item of such Subsidiary or joint venture, as
applicable, except to the extent the application of GAAP already takes into
account the non-wholly owned subsidiary relationship. Notwithstanding the
forgoing, EBITDA shall be calculated without giving effect to the effects of
purchase accounting or similar adjustments required or permitted by GAAP in
connection with the Transactions, any Investment (including any Permitted
Acquisition) and any other acquisition or Investment.

18